DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Amendment
Applicant submitted amendments on 10-18-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant’s Arguments
Regarding Argument 1, the Applicant’s puts forth that neither Finkbeiner nor Niccole does not teaches or suggests a template-based image analysis system that includes an image acquisition module that receives an image of a slide loaded in a high-content imaging system (HCIS), an acquired images data store that has stored therein previously acquired images of slides other than the slide represented in the received image, a template generation module that generates a template in accordance with the previously acquired images, and a template alignment module that aligns the generated template with a binary image developed from the received image of the slide loaded in the HCIS. More specifically, Applicant points out that the prior arts are silent regarding a template developed from an image of a different, previously captured sample slide. 
Examiner Responses
Regarding Argument 1, the Examiner finds the remarks to be persuasive. While Finkbeiner uses alignment templates, the Applicant is correct in pointing out that the reference images are used to align the same sample plate for purposes of re-imaging. Therefore, the rejection with Finkbeiner is withdrawn. However, upon further evaluation, a new rejection has been issued with Ramirez in view of Niccole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramirez (U.S. Patent Pub. No. 8,644,581 B2) in view of Niccole (U.S. Patent Pub No. 2019/0114464 A1).
Regarding claim 1, Ramirez teaches a template-based image analysis system, comprising: an image acquisition module that receives from a high-content imaging system (HCIS) an image of a slide loaded in the HCIS, wherein the received image includes areas associated with reference marks and areas associated with sample locations (402, 408, Col. 5:32-47, Col. 7:8-2-; Ramirez teaches inputting the target sample into an image analyzer which shows relevant location data); an acquired images data store having stored therein previously acquired images of slides other than the slide represented in the received image stored therein (408, Col. 5:58-63; Ramirez teaches comparing target data with template data which derives from a collection of previously acquired sample images); a feature identification module that develops a binary image from the received image, and identifies areas of the binary image expected to be associated with reference marks (6a, 6b, Col. 9:17-25; Ramirez teaches developing stepped binary images to compare the sample data with the template data); a template generation module that generates a template in accordance with the previously acquired images (Col. 7:24-40; Ramirez teaches creating template data using previously acquired image to provide multi-parameter analysis); a template alignment module that aligns the generated template with the binary image (860, Col. 10:13-23; Ramirez teaches a data shifter which shifts locations of pixel data based on the offset position); an offset calculation module that determines an offset between the template and the binary image (850, Col. 8:37-40; Ramirez teaches an offset position calculator which determines offset position based on the measured similarity between the sample and template); and an image segmentation module that determines the coordinates of pixels of the received image that are associated with the sample locations in accordance with the calculated offset.
	Ramirez does not teach using a template to evaluate and segment target regions within the sample slide.
	Nicolle is also in the field of molecular imaging and analysis systems. Nicolle teaches the system comprising; a feature identification module that develops a binary image of the received image (para. [0031], Nicolle teaches the step of generating a binary image for each sample image), and identifies areas of the binary image expected to be associated with reference marks (para. [0016] - [0019], Nicolle teaches generating a binary image for each tagged region); a template generation module that generates a template in accordance with the previously acquired images (para. [0045], Nicolle teaches a module for calculating a template image for the generated binary image); a template alignment module that aligns the generated template with the binary image (para. [0045], Nicolle teaches calculating a correlation score for the template image and the binary image); an offset calculation module that determines an offset between the template and the binary image (para. [0045], Nicolle teaches calculating an alignment score between the binary sub-area and the reference code); and an image segmentation module that determines the coordinates of pixels of the received image that are associated with the sample locations in accordance with the calculated offset (para. [0309], Nicolle teaches selecting the corresponding sub-area for which the correlation and alignment scores are above a certain threshold).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramirez by incorporating the template computation module as taught by Nicolle, to make the invention that uses template images to properly match an input sample slide (Finkbeiner), and uses these to generate a template module and extract sub-regions within the sample based on correlation and alignment to the template (Nicolle); thus, it would have been obvious for one having ordinary skill in the art to combine the references as this would provide a useful system for analyzing spatial organization of macromolecules so as to easily detect an anomaly therein (Nicolle, para. [0015]).
	Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Ramirez teaches a template-based image analysis system, comprising: an image acquisition module that receives from a high-content imaging system (HCIS) an image of a slide loaded in the HCIS, wherein the received image includes areas associated with reference marks and areas associated with sample locations (402, 408, Col. 5:32-47, Col. 7:8-2-; Ramirez teaches inputting the target sample into an image analyzer which shows relevant location data); an acquired images data store having stored therein previously acquired images of slides other than the slide represented in the received image stored therein (408, Col. 5:58-63; Ramirez teaches comparing target data with template data which derives from a collection of previously acquired sample images); a feature identification module that develops a binary image from the received image, and identifies areas of the binary image expected to be associated with reference marks (6a, 6b, Col. 9:17-25; Ramirez teaches developing stepped binary images to compare the sample data with the template data); a template generation module that generates a template in accordance with the previously acquired images (Col. 7:24-40; Ramirez teaches creating template data using previously acquired image to provide multi-parameter analysis); a template alignment module that aligns the generated template with the binary image (860, Col. 10:13-23; Ramirez teaches a data shifter which shifts locations of pixel data based on the offset position); an offset calculation module that determines an offset between the template and the binary image (850, Col. 8:37-40; Ramirez teaches an offset position calculator which determines offset position based on the measured similarity between the sample and template); and an image segmentation module that determines the coordinates of pixels of the received image that are associated with the sample locations in accordance with the calculated offset.
	Ramirez does not teach using a template to evaluate and segment target regions within the sample slide.
	Nicolle is also in the field of molecular imaging and analysis systems. Nicolle teaches the system comprising; a feature identification module that develops a binary image of the received image (para. [0031], Nicolle teaches the step of generating a binary image for each sample image), and identifies areas of the binary image expected to be associated with reference marks (para. [0016] - [0019], Nicolle teaches generating a binary image for each tagged region); a template generation module that generates a template in accordance with the previously acquired images (para. [0045], Nicolle teaches a module for calculating a template image for the generated binary image); a template alignment module that aligns the generated template with the binary image (para. [0045], Nicolle teaches calculating a correlation score for the template image and the binary image); an offset calculation module that determines an offset between the template and the binary image (para. [0045], Nicolle teaches calculating an alignment score between the binary sub-area and the reference code); and an image segmentation module that determines the coordinates of pixels of the received image that are associated with the sample locations in accordance with the calculated offset (para. [0309], Nicolle teaches selecting the corresponding sub-area for which the correlation and alignment scores are above a certain threshold).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramirez by incorporating the template computation module as taught by Nicolle, to make the invention that uses template images to properly match an input sample slide (Finkbeiner), and uses these to generate a template module and extract sub-regions within the sample based on correlation and alignment to the template (Nicolle); thus, it would have been obvious for one having ordinary skill in the art to combine the references as this would provide a useful system for analyzing spatial organization of macromolecules so as to easily detect an anomaly therein (Nicolle, para. [0015]).
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 2 and 11, Ramirez in view of Nicolle further teaches the method and system, wherein the image acquisition module directs the HCIS to position a positioning device in accordance with the coordinates, and directs the HCIS to acquire an image of the sample location associated with the coordinates (Niccole, para. [0216]).
Regarding claims 3 and 12, Ramirez in view of Nicolle further teaches the method and system, further including developing sub-images of the received image in accordance with the coordinates (Nicolle, para. [0159).
Regarding claims 4 and 13, Ramirez in view of Nicolle further teaches the method and system, wherein the generated template is a binary image (Ramirez, Col. 9:17-25).
Regarding claims 5 and 14, Ramirez in view of Nicolle further teaches the method and system, wherein the template generating module also uses the received image to generate the template (Ramirez, Col. 7:27-40).
Regarding claims 6 and 15, Ramirez in view of Niccole further teaches the method and system, wherein the feature identification module develops a binary image associated with each of the previously acquired images (Niccole, para. [0131] [0144]).
Regarding claims 7 and 16, Ramirez in view of Niccole further teaches the method and system, wherein the feature identification module identifies a connected group of pixels to associate with a feature, and sets the intensity values of pixels bounded by the identified pixels to a non-background intensity value (Niccole, para. [0127] - [0129]).
Regarding claims 8 and 17, Ramirez in view of Niccole further teaches the method and system, wherein the template generating module registers the binary images of the previously acquired images (Niccole, para. [0151] [0159]).
Regarding claims 9 and 18, Ramirez in view of Niccole further teaches the method and system, wherein the template generation module identifies features common to the binary images of the previously acquired images to generate the template (Niccole, para. [0151]).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang (US Patent Application Pub. No. 2018/0081376 Al) teaches a position measurement and tracking system which utilizes an algorithm to track the position marker of a sample on a moving platform.
Gottemukkula (US Patent Application Pub. No. 2015/0078629 Al) teaches use of an enrollment template made of a collection of interest points for use in biometric authentication.
Varma (US Patent Application Pub. No. 2008/0144899 Al) teaches a method for extracting array elements by detecting coordinate locations of various target regions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                         

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664